                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ARIZONA HALL, JR.,                              )
                                                )
               Plaintiff,                       )
                                                )
        v.                                      )             No. 4:18-CV-2038 ACL
                                                )
UNITED STATES GOVERNMENT, et al.,               )
                                                )
               Defendants.                      )

                                MEMORANDUM AND ORDER

        This matter is before the Court on plaintiff's post-dismissal motions for appointment of

counsel and second request to proceed in forma pauperis. Plaintiff's motions will be denied as

moot given that this is a closed case.

        On December 10, 2018, the Court reviewed plaintiff's action pursuant to 28 U.S.C. §

1915 and found that it was subject to dismissal for frivolousness and for failure to state a claim

upon which relief may be granted. Additionally, the Court found that plaintiff's claims were

Heck-barred, and subject to dismissal as malicious.

        Nonetheless, almost immediately after the dismissal of plaintiff's case, plaintiff filed a

motion to appoint counsel and a motion to proceed in forma pauperis. Plaintiff has not indicated

why he has filed the instant motions in this closed action. As such, the motions will be denied as

moot.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff's post-dismissal motions for appointment of

counsel and to proceed in forma pauperis [Doc. #6 and #7] are DENIED AS MOOT.
       IT IS FURTHER ORDERED that an appeal of the dismissal of this action would not be

                   J
taken in good faith.

       Dated this ~ day of January, 2019.


                                            ~c/~
                                            RONNIE L. WHITE
                                            UNITED STATES DISTRICT JUDGE




                                            2
